Title: Enclosure: Resolves, 6 December 1793
From: South Carolina House of Representatives
To: Washington, George


            
              state of South CarolinaIn the House of Representatives December 6th
                1793
            
            The Committee to whom was referred the business of examining unto and ascertaining
              the truth of a Report—That an Armed force is now levying within this State by Persons
              under a foreign Authority without the pemission and Contrary to the express
              prohibition of the Government of the United States and of this State.
            Report—
            That they have made diligent Enquiry respecting the truth of this report and have
              collected such Evidence relating thereto as was immediately within their reach—That
              your Committee are perfectly satisfied from the information on the Oaths of divers
              credible Persons which they have received—That William Tate, Jacob R. Brown William
              Urby Robert Tate, Richard Speake Citizens of this State and other Persons unknown to
              your Committee also Citizens of this State have received & accepted military
              Commissions, from M. Genet Minister Plenipotentiary from the Republic of France to the United States of America Authorising them and instructions
              requiring them, to raise, organise, train and Conduct Troops within the United States
              of America—That the avowed purpose for which these
              Troops are now raising is to rendezvous in the State of Georgia and from thence to
              proceed into the Spanish Dominions with a view to Conquest or plunder as their
              Strength might enable or opportunity might tempt them That in the Event of a French
              Fleet approaching the Coa[s]ts of the Southen States a junction and co:operation with
              it is contemplated by the Persons abovementioned But that tho this was the avowed
              Object of these Troops and their Leaders among themselves from the injunction to
              conceal the whole System from persons not initiated and the Subordination established
              to Mr Genet, the author of the plan and the Source of Authority to the Officers—It is
              probable that the Corps when raised must yeild to any change of destination which the
              Judgment or inclination of M. Genet may point out to them: That several of the Persons
              above named received together with their Commissions instructions by which they were
              to regulate their enrollments of Men Stating the pay, rations, Cloathing, plunder and
              division of conquered Land, to be allotted to the officers and Men who should enter
              into this Service and marking the proportions of the Acquisitions to be reserved to
              the republic of France. That the persons abovenamed in pursuance of the powers vested
              in them by the said Commissions and in obedience to the instructions of M. Genet and
              his Agents particularly
            M. Mangourit who signed some of the papers have
              proceeded by themselves and by their Agents without any Authority from the United
              States, or from this State to enroll numbers of the Citizens of this State whom they
              deluded with the hopes of plunder and the Acquisition of riches in the Service of the
              Republic of France to be subject to the orders of M. Genet the Minister
              plenipotentiary of France.
            That Stephen Drayton and John Hamilton also Citizens of this State have made
              application to the Good Citizens thereof to engage in this scheme of raising Men in
              this State for the Service of France to Act under the orders of M. Genet, and to
              commit Acts of hostility against nations at peace with the United States of America,
              and have avowed that they acted by the Authority of M. Genet the Minister
              plenipotentiary of the Republic of France: That upon
              the whole of the information which your Committee have been able to
              obtain This is a daring and dangerous attempt by a Foreign Minister to intermeddle in
              the Affairs of the United States, to usurp the powers of Government and to levy Troops
              in the bosom of the Union without the Authority and contrary to the express Sense of
              the Government of the United States and in Violation of the Laws of Nations.
            That the direct tendency of these measures of the foreign Minister is to disturb the
              internal tranquility of the United States and to involve them in hostilities with
              Nations with whom they are now at peace, which sound policy requires should be
              preserved.
            That in the Opinion of your Committe this attempt is the more dangerous, and alarming
              as many Citizens of the United States, have been thereby Seduced from their duty by
              insiduous Arts practised on their kindred Affection to the french Republic and have
              been drawn into a Scheme in the execution of which they have usurped the functions of
              Government and exercised the power of the sword which the wisdom of the Constitution
              hath vested exlusively in the Congress and President of the United States—That this
              Committee therefore recommend that the Governor of this State be requested to issue
              his proclamation forbidding all persons from enrolling any of the Citizens of this
              State and prohibiting the Citizens from enlisting under any Officers or for any
              purposes not previously Sanctioned by the Government of the United States or of this
              State And also forbidding all unlawful Assemblages of Troops unauthorized by
                Government, And that the Governor be requested to
              exert the whole public force to the utmost extent if necessary to insure obedience to
              his proclamation.
            That in the oppinion of this Committee the said William Tate Jacob R. Brown Robert
              Tate, Stephen Drayton John Hamilton and Richard Speke have been guilty of Hight Crimes
              and Misdemeanours and they recommend that the Attorney General and Solicitors be
              directed forthwith to institute or cause to be instituted and conducted prosecutions
              in the proper Courts of Law against the said William Tate Jacob R. Brown Robert Tate,
              Stephen Drayton John Hamilton and Richard Speke for accepting or engaging to accept
              Commissions from a foreign power to raise Troops within the United States and for
              going about within the State levying or Attempting to levy Troops and for seducing and
              endeavouring to seduce the Citizens of this State to enroll themselves for foreign Service to commit Acts of hostility against Nations with whom
              the United States are at peace without the permission of the Government and contrary
              to the proclamation of the President of the United States declaring these States to be
              in a State of Nutrality and Peace—That Copies of the Evidence collected by this
              Committee together with the proceedings of this House thereon be forwarded immediately
              to the President of the United States and to the Executives of the State of North
              Carolina and Georgia for their information.
            Resolved Unanimously that this House do concur in the said Report.
            Ordered that the Report and Resolution be sent to the Senate for their
              concurrence.
            By order of the HouseJohn Sandford Dart C. H. R.
           
            Resolved unanimously that this House do concur with the House of Representatives in
              the foregoing Report and Resolution.
            Ordered That the Report and Resolution be sent to the House of
              Resolution.
            By Order of the SenateFelix Warley C. S.
           
            A true Copy, and which I Attest
            John Sandford DartClerk of the House of Representatives
              Columbia December 9th 1793
          